DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are amended.  Claims 19 and 20 are new.  Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the first imaging optical system consists of, in order from the magnification side, a first A lens group, a first optical path deflection unit that deflects an optical path, a first B lens group, and a second optical path deflection unit that deflects the optical path, wherein the intermediate image is formed between the second optical path deflection unit and the second imaging optical system, and a total angle of view is equal to or greater than 130o.

Claims 2-18 are allowed as being dependent on claim 1.

Claim 19 was found to be allowable because the first imaging optical system consists of, in order from the magnification side, a first A lens group, a first optical path deflection unit that deflects an optical path, a first B lens group, and a second optical path deflection unit that deflects the optical path, the intermediate image is formed 
-0.1 < I f I / f2 < 0…(2).

Claim 20 was found to be allowable because the first imaging optical system consists of, in order from the magnification side, a first A lens group, a first optical path deflection unit that deflects an optical path, a first B lens group, and a second optical path deflection unit that deflects the optical path, the intermediate image is formed between the second optical path deflection unit and the second imaging optical system, and wherein assuming that a focal length of the first imaging optical system is f1, and a focal length of the whole system is f, Conditional Expression (3) is satisfied
1.5 < f1 / I f I < 2.5…(3).

The closest available prior art regarding claim 1, Beach et al. (US PG Pub. 20110109971) discloses an imaging optical system consisting of, in order from a magnification side: a first imaging optical system (corrective lens 306 of fig. 26) that forms an intermediate image (para. 0126; first intermediate real image appears between corrective lens 306 and first deviating optical element 302) on a position conjugate to a magnification side imaging surface (illustrated in fig. 26 and disclosed in para. 0126); and a second imaging optical system (corrective lenses 308 and 310 of fig. 26) that re-forms the intermediate image on a reduction side imaging surface (para. 0126; second intermediate image appears at plane P3, which coincides with the plane of second deviating optical element 304), wherein the first imaging optical system consists of, in o.

The closest available prior art regarding claim 19, Beach et al. (US PG Pub. 20110109971) discloses an imaging optical system consisting of, in order from a magnification side: a first imaging optical system (corrective lens 306 of fig. 26) that forms an intermediate image (para. 0126; first intermediate real image appears between corrective lens 306 and first deviating optical element 302) on a position conjugate to a magnification side imaging surface (illustrated in fig. 26 and disclosed in para. 0126); and a second imaging optical system (corrective lenses 308 and 310 of fig. 26) that re-forms the intermediate image on a reduction side imaging surface (para. 0126; second intermediate image appears at plane P3, which coincides with the plane of second deviating optical element 304), wherein the first imaging optical system consists of, in order from the magnification side, a first A lens group (306), a first optical path deflection unit (first deviating optical element 302 of fig. 26) that deflects an optical path (illustrated in fig. 26), a first B lens group (corrective lens 308 and 310 of fig. 26), and a < 0…(2) in the combination required by the claim.

The closest available prior art regarding claim 20, Beach et al. (US PG Pub. 20110109971) discloses an imaging optical system consisting of, in order from a magnification side: a first imaging optical system (corrective lens 306 of fig. 26) that forms an intermediate image (para. 0126; first intermediate real image appears between corrective lens 306 and first deviating optical element 302) on a position conjugate to a magnification side imaging surface (illustrated in fig. 26 and disclosed in para. 0126); and a second imaging optical system (corrective lenses 308 and 310 of fig. 26) that re-forms the intermediate image on a reduction side imaging surface (para. 0126; second intermediate image appears at plane P3, which coincides with the plane of second deviating optical element 304), wherein the first imaging optical system consists of, in order from the magnification side, a first A lens group (306), a first optical path deflection unit (first deviating optical element 302 of fig. 26) that deflects an optical path (illustrated in fig. 26), a first B lens group (corrective lens 308 and 310 of fig. 26), and a second optical path deflection unit (second deviating optical element 304 of fig. 26) that .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        17 March 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882